            Case 2:20-cv-00477-MMB Document 10 Filed 05/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

   FIRST NONPROFIT INSURANCE
   COMPANY a/s/o SELF HELP
   MOVEMENT, INC.

                           Plaintiff                                   CIVIL ACTION

                           v.                                          No. 20-cv-477-MMB

   MEENAN OIL LLC and LIMBACH
   CONSTRUCTION

                          Defendants

                  ORDER RE: DEFENDANT MEENAN’S MOTION TO DISMISS

          AND NOW, this 26th day of May, 2020, upon consideration of Defendant Meenan Oil’s

Motion to Dismiss, (ECF 2), Plaintiff’s Opposition, (ECF 4), Defendant Meenan’s Reply, (ECF

5), and Plaintiff’s Sur-Reply, (ECF 6-1), and for the reasons stated in the foregoing Memorandum,

it is hereby ORDERED that:

      1. Defendant Meenan’s Motion to Dismiss, (ECF 2), is GRANTED as to Count I and

           DENIED as to Count II.

      2. Count I is DISMISSED without prejudice. Plaintiff may file an amended complaint

           within thirty (30) days.

                                                                                   BY THIS COURT:

                                                                                   s/ Michael M. Baylson

                                                                                   _____________________________
                                                                                   Michael M. Baylson
                                                                                   United States District Court Judge
O:\CIVIL 20\20-477 First Nonprofit v Meenan Oil\20cv477 Order re Def. Meenan’s Motion to Dismiss
